Citation Nr: 1508791	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from January 19, 1988 to August 3, 1988.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2014, the Board granted entitlement to service connection for pharyngitis, granted entitlement to service connection for enlarged tonsils based on aggravation, denied entitlement to service connection for sinusitis, denied entitlement to service connection for sleep apnea, and dismissed the issue of entitlement to service connection for vision problems, to include as secondary to hypertension.  

A March 2014 rating decision granted entitlement to service connection for pharyngitis and for enlarged tonsils, each of which was assigned a 0 percent rating effective on February 4, 2011.

The Veteran appealed the issues of entitlement to service connection for sinusitis and entitlement to service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the denials and remanded the issues back to the Board for additional development in an October 2014 Order, based on an October 2014 Joint Motion For Partial Remand (Joint Motion).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in December 2013, and a transcript of the hearing is of record.  

Private medical evidence was submitted by the Veteran after the most recent Statement of the Case in March 2012, and a waiver of RO jurisdiction for the additional medical evidence is of record.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current sinusitis is due to an event or incident of his active service or to a service-connected disability.

2.  The evidence is at least in equipoise as to whether the Veteran's current sleep apnea is due to an event or incident of his active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended, including at his December 2013 travel board hearing,  that his sinusitis and sleep apnea are due to service or to service-connected disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Because the issues of entitlement to service connection for sinusitis and for sleep apnea are, based on the evidence and the Veteran's contentions, somewhat intertwined, they will be addressed together.

The Veteran's November 1987 preservice medical history and medical examination reports do not reveal any complaints or clinical findings indicative of sinusitis or sleep apnea.  It was noted on February 6, 1988 that the Veteran complained of continued nose bleeds, sore throat, coughing, and headache.  Examination revealed red nasal cavities, and infected sinuses were diagnosed.  He complained on February 11, 1988 of congestion.  The Veteran's nasal membranes looked swollen on February 26, 1988; and mild chronic epistaxis was diagnosed.  He complained on June 9, 1988 of a  6-8 week history of a sore throat and nosebleeds.  The Veteran complained on June 19, 1988 of a sore throat and fever for two days.  The treatment report that appears to be for June 20 reveals that the Veteran complained of a sore throat with some discomfort swallowing, some nasal congestion, and some coughing with mucoid expectoration.  The Veteran's discharge medical history and examination  reports on June 20, 1988 do not reveal any complaints or adverse clinical findings indicative of sinusitis or sleep apnea.    
Richmond Memorial Hospital records for April 1991 reveal that the Veteran was treated for meningitis.  A scan of the paranasal sinuses was considered normal.  An upper respiratory infection was diagnosed.

Chronic sinusitis was reported in Largo Medical Center records for February 2009.

According to a December 2010 statement from L. D. Canton, D.O., the Veteran's disabilities included sleep apnea.

According to a February 2011 statement from the Veteran's sister, he did not have difficulty with snoring when he lived with her prior to going into service.  She initially noticed problems with snoring or episodes where he would stop breathing when he stayed with her while he was still in service and after service discharge.

On VA examination in February 2011, which included review of the record, the examiner concluded that the Veteran's current nasal condition was not related to service because there was no chronicity in service and no medical evidence of persistence of symptoms after service.  The Veteran's obstructive sleep apnea was not considered to be secondary to his nasal condition because obstructive sleep apnea was not diagnosed until approximately 22 years after separation.  It was also noted that he had risk factors for obstructive sleep apnea of moderate/severe obesity and hypertension.  The examiner's additional statement in May 2011 included the notation that the Veteran had only one episode of acute sinusitis in service, that a CT scan in 1991 was negative for sinusitis, and that chronic sinusitis was not shown until approximately 11 years after service discharge.

A November 2011 sleep study from Morton Plant Hospital revealed severe obstructive sleep apnea.

May 2012 to January 2013 treatment records from P. Swain, M.D., include a diagnosis, in November 2012, of chronic sinusitis and obstructive sleep apnea.

The impressions on a December 2012 medical report from B. Sarafian, M.D., include morbid obesity, obstructive sleep apnea with restrictive ventilatory impairment; and sinusitis.

According to the November 2013 statement from Dr. Patel, who had reviewed the Veteran's service treatment records, his history, and more contemporary medical records, it was more likely than not that the Veteran's chronic sinusitis and chronic severe sleep apnea were caused and aggravated by service, to include substandard living conditions at Fort Knox, such as inadequate ventilation and mold, as indicated in a cited GAO inspection report.  His sleep apnea was considered secondary to his other medical conditions of pharyngitis, enlarged tonsils, and sinusitis that caused obstructive airway flow and sleep disturbances.

Also on file is an internet article indicating that enlarged tonsils and adenoids may lead to, inter alia, sinusitis and sleep apnea.

There is evidence on file both for and against the Veteran's claims for service connection for sinusitis and sleep apnea.  As noted above, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

After review of the evidence as a whole, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sinusitis and sleep apnea are due to an event or incident of his active service or are secondary to service-connected pharyngitis and/or enlarged tonsils.

A sinus infection is noted on one occasion in service; sinusitis was not noted on the Veteran's separation medical history and medical evaluation reports in June 1988, and the Veteran's paranasal sinuses were normal on a private hospital scan in April 1991.  Sinusitis was not subsequently noted until more than 10 years later.  However, Dr. Patel, who had reviewed the Veteran's service treatment records, his history, and more contemporary medical records, opined in November 2013 that it was more likely than not that the Veteran's chronic sinusitis was caused and aggravated by service, to include substandard living conditions at Fort Knox.  Additionally, the internet article on file indicates that enlarged tonsils, for which the Veteran is service connected, may lead to sinusitis.

With respect to sleep apnea, it was not shown in service or for many years after service discharge and there is no evidence relating it to service.  Therefore, service connection for sleep apnea is not warranted on a direct basis.  Although the VA examiner concluded in February 2011 that the Veteran's sleep apnea is not secondary to his "nasal condition" because of the long gap between service and the post-service diagnosis of sleep apnea and because of the risk factors for sleep apnea of obesity and hypertension, this nasal condition appears to be referring to the Veteran's sinusitis and rhinitis and not to his pharyngitis and enlarged tonsils.  Dr. Patel opined in November 2013 that the Veteran's sleep apnea is casually related to several conditions, including his sinusitis, pharyngitis, and enlarged tonsils.  The internet article notes that enlarged tonsils may lead to sleep apnea.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for sinusitis and for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issues are being granted in full on appeal, no further notice or development under the Veteran Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


